Plaintiffs are attorneys at law and brought this suit to recover compensation for services *Page 179 
rendered defendant in a divorce suit. Defendant appeared, and, under plea of the general issue, gave notice of recoupment. Plaintiffs moved for summary judgment. Defendant filed an affidavit of merits.
No contract for a stated amount of compensation was claimed, and charges were made for services rendered. Defendant, by his affidavit, questioned the value of services claimed to have been rendered by plaintiffs.
The court was in error in entering a summary judgment.
In Baxter v. Szucs, 248 Mich. 672, we pointed out the inapplicability of summary judgment procedure to an action by attorneys to recover fees, and what we there said applies here.
After this case was submitted to this court plaintiffs filed a "supplemental brief," asking reconsideration of their motion to dismiss the appeal, which was denied January 5, 1931. Reconsideration, if desired, must be timely moved. No new reasons are alleged nor points other than those we then passed upon are submitted. We decline to reconsider our former adjudication.
The judgment is reversed, with costs to defendant, and the case remanded to the circuit court for trial on the merits.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, FEAD, and BUTZEL, JJ., concurred. *Page 180